Citation Nr: 0206698	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-17 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to the service-connected left 
leg disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO in Newark, New Jersey that held in pertinent part, that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a right shoulder disorder.  

Thereafter, the veteran's records were transferred to the RO 
in Wilmington, Delaware.  

In January 2000, the RO assigned a total compensation rating 
based on individual unemployability, effective on November 
17, 1997.  

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a right shoulder disorder and remanded that 
matter for additional development of the record. 

In October 2000, the veteran filed a Substantive Appeal for 
various issues, including that of entitlement to an earlier 
effective date for the assignment of an 80 percent combined 
schedular rating.  

In a June 12, 2001 statement written to the RO, the veteran 
withdrew all issues on appeal except for that of service 
connection for a right shoulder disorder.  

However, in light of a more recent statement stating that he 
did withdraw his claim for an earlier effective date for the 
assignment of an 80 percent combined schedular rating, and 
the favorable action taken hereinbelow, the Board refers this 
matter to the RO for appropriate action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown as likely as not to have suffered a 
right shoulder injury in an October 1989 fall that was either 
was caused or precipitated by his service-connected left leg 
disability.  

3.  The veteran currently is shown to have degenerative joint 
disease, chronic rotator cuff disease and adhesive capsulitis 
of the right shoulder as the residual of the October 1989 
injury.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right shoulder disability manifested by degenerative joint 
disease, chronic rotator cuff disease and adhesive capsulitis 
is proximately due to or the result of the service-connected 
left leg disability.  38 U.S.C.A. §§  1110, 5107(b), 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
38 C.F.R. § 3.310(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the service medical records shows that, 
in 1954, the veteran fell in a ditch and fractured the head 
of his left fibula and suffered peroneal nerve palsy.  The 
veteran was subsequently treated for left foot drop, which 
required the use of a leg brace.  

The treatment records from Drs. Kenneth Hodor and Ira Posner, 
dated from October 1989 through July 1993, show the veteran 
had complaints of right shoulder pain, tightness of the right 
paracervical muscles, and tenderness over the rotator cuff, 
with definite limitation of abduction and external rotation 
following an injury he sustained during a fall in October 
1989.  The veteran claimed that the fall in October 1989 was 
the result of the injury he sustained to his left leg during 
the military.  

Specifically, a magnetic resonance imaging (MRI) test was 
performed in January 1990, which revealed a tear in the 
distal superspinatous ligament near the humoral insertion, 
extensive fluid about the bicipital tendon, and a slight 
amount of intra-articular fluid.  In December 1990, the 
veteran underwent arthroscopy surgery to repair the fraying 
rotator cuff.  

Furthermore, in a January 1992 letter, Dr. Hodor reported 
that the veteran experienced a tingling sensation about the 
C5-6 distribution with associated pain about the right 
shoulder.  Dr. Hodor recommended, among other things, that an 
electrodiagnostic study be repeated on a limited basis.  

In a November 1989, the veteran filed a "Statement of 
Injured" with his employer reporting, among other things, 
that he sustained an injury to his right shoulder. 

The treatment records from a VA Medical Center (VAMC) show 
that in April 1990 the veteran had complaints of having had 
right shoulder pain following the 1989 torn tendon.  

The treatment records from another VAMC, dated from January 
1999 through June 2000, show that the veteran had complaints 
of pain and numbness in his shoulder.  Specifically, in 
February 2000, the veteran was diagnosed as having, among 
other things, osteoarthritis of the right shoulder.  

In an October 1991 letter, Dr. Basil Yates, reported that the 
veteran had suffered a right shoulder injury following the 
injury in 1989.  Dr. Yates was unable to offer any specific 
opinions regarding the veteran's right shoulder disability, 
but recommended a routine exercise program.  

In a letter received by the RO in August 1992, the veteran 
stated that he was injured at work in October 1989 when his 
left knee buckled after being hit by a co-worker.  When his 
left knee buckled, his foot failed to move causing him to 
lose control and fall on his back.  In order to break the 
fall and cushion the impact, the veteran threw his right arm 
back.  

In September 1992, the veteran underwent a VA examination.  
Upon examination, the veteran was unable to raise his right 
arm "about 120 degrees" due to the previous injury and 
surgery in the right shoulder.  X-ray studies of the right 
shoulder revealed no evidence of fracture, dislocation, and 
destructive or sclerotic bony lesions.  The glenohumeral and 
acromioclavicular joints were well-preserved.  The veteran 
was diagnosed as having osteopenia.  

In a January 1993 letter, Dr. Hugh Unger reported that the 
veteran had complaints of persistent right shoulder pain with 
a right radicular component.  The veteran's range of motion 
in the right upper extremity was that of 140 degrees of 
active elevation from the side.  Furthermore, the veteran 
lacked about 25 degrees of elevation in the frontal plane and 
was able to hold the right upper extremity at 90 degrees 
against the resistance of the Doctor's hand.  

A physical therapy assessment, under the direction of Dr. 
Hodor, shows that the veteran had complaints of severe pain, 
among other things, in his right shoulder.  The range of 
motion in the right upper extremity was that of 90 degrees of 
flexion, 90 degrees of abduction, and 40 degrees of external 
rotation.  Manual muscle test of the right upper extremity 
was within normal limits, and the veteran was neurologically 
intact.  

The VA examinations performed in May and August 1993 revealed 
good strength in the right upper extremities.  

In August 1993, the veteran underwent private examination by 
Dr. George Richards who reported that, in the right upper 
extremity, he had 10 degrees limitation of elevation, 
increased crepitus over the shoulder with rotation of the 
right arm, but had good strength of the rotator cuff and the 
deltoid.  The veteran's grip was good, and the deep tendon 
reflexes were intact.

In a January 1995 sworn statement, the veteran stated, in 
part, that he had experienced constant severe pain in the 
right shoulder.  

In a July 1995 letter, Dr. Martin Swiecicki reported that the 
veteran had many complaints, to specifically include pain in 
the right shoulder.  

In a December 1998 orthopedic examination, the veteran 
reported that he was having problems with his back resulting 
from the 1989 fall, secondary to his service-connected left 
leg disability.  The examiner diagnosed the veteran with a 
significant functional problem affecting, among other things, 
his lumbar spine.  

In conclusion, the VA examiner opined that the veteran's left 
leg disability had never resolved following treatment in the 
1950's and that had his left lower extremity been 
functioning, the veteran probably would not have fallen or 
the significance of the fall would not have been that great.  

In January 2001, the veteran underwent a VA neurology 
examination.  The examiner reported that the veteran had 
passive range of motion at the shoulder and absent deep 
tendon reflexes.  In conclusion, the examiner stated that it 
was probable that the veteran sustained a cervical spine 
injury in 1993, which led to the development of the bilateral 
shoulder and arm disabilities.  

The veteran also underwent a VA orthopedic examination in 
January 2001.  His range of motion in the veteran's right 
shoulder was that of forward flexion of 85 degrees, abduction 
of 70 degrees, adduction of 20 degrees, extension of 30 
degrees, and internal rotation of 45 degrees.  The veteran 
was also not able to reach his hand behind his back and all 
motions were uncomfortable.  No tenderness was noted.  

The examiner also reviewed x-ray studies taken that same 
month, which revealed moderate degenerative joint disease of 
the acromioclavicular joint, mild degenerative joint disease 
of the glenohumeral joint, and a high riding humoral head 
suggesting chronic rotator cuff disease.  

The VA examiner diagnosed degenerative joint disease, chronic 
rotator cuff disease, and adhesive capsulitis of the right 
shoulder.  In conclusion, the examiner opined that the 
veteran's right shoulder disability was precipitated by the 
inability to move out of the way during the October 1989 
injury, as the result of the veteran's left leg disability, 
assuming the history reported by the veteran was accurate.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the change in the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, the Board notes that by virtue of the October 
1998 and 2000 Statements of the Case and September 1999 and 
November 2001 Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and has been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Moreover, 
the veteran was afforded a VA examination in connection with 
his claim in order to evaluate the nature and etiology of the 
veteran's right shoulder disability.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran claims that his right shoulder disability is 
secondary to his service-connected left leg disability.  
Specifically, the veteran contends that, because of his left 
leg disability, he was unable to move out of the way of a co-
worker in October 1989, resulting in a fall in which he 
injured his right shoulder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Furthermore, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA s hall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

In this case, the veteran is service connected for the 
residuals of a left tibia fracture with peroneal nerve 
sensory disturbance.  He also has been assigned special 
monthly compensation based on loss of use of the left foot.  

Moreover, the RO has granted the veteran service connection 
for a back disability manifested by lumbar strain and sprain 
secondary to the veteran's service-connected leg disability.  

Based on a review of the entire evidentiary record, the Board 
finds that the veteran's current right shoulder disability is 
shown as likely as not to be due to injuries suffered in the 
October 1989 fall that was either caused or precipitated by 
the service-connected left leg disability.  Given the 
significant nature of the service-connected left leg 
disability, the Board finds the veteran's statements 
concerning the accident to be credible.  

In this regard, the 1998 VA examiner has opined that the 
veteran's service-connected left leg disability had never 
fully resolved following treatment in the 1950's and that the 
1989 fall was the result of, or was significantly impacted 
by, the veteran's left leg disability.  This was essentially 
confirmed by the findings of the most recent VA examination.  

Accordingly, the Board finds the evidence in this case to be 
in relative equipoise as to the matter of whether the 
veteran's current right shoulder disability manifested by 
degenerative joint disease, chronic rotator cuff disease and 
adhesive capsulitis is proximately due to or the result of 
the service-connected left leg disability.  By extending the 
benefit of the doubt to the veteran, service connection is 
warranted.  



ORDER

Secondary service connection for a right shoulder disability 
manifested by degenerative joint disease, chronic rotator 
cuff disease and adhesive capsulitis is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

